DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the contoured front face is already depicted on the drawings with reference number 90 and the specification has been amended to clarify that the contoured front face and front face are synonymous is noted but is not considered persuasive because none of the drawings show a contoured front face.  The specification mentions that the wall segments can be aligned into a contoured front face, but the drawings only show planar faces.  The drawing objection is related to a “contoured front face” as claimed.
Applicant’s argument that Amrein does not disclose an earthen anchor, but a “hook” to which a strap is secured is noted but is not considered persuasive because the combination of the hook and strap of Amrein is considered an earthen anchor.  Applicant has not provided any argument as to why this combination would not be considered an earthen anchor.  The hook and strap extend into the earth to anchor the wall segments into the earth, thus operating as an earth anchor as claimed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contoured front face of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rotational axis 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Retaining Wall System for Contoured Walls.
The disclosure is objected to because of the following informalities: The paragraph numbers improperly restart at 0001 following paragraph 0032.  
Appropriate correction is required.
The amendment filed May 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the front face 90 is “also referred to herein as a contoured front face”.  Paragraph 0029 references Fig. 2 which shows a flat front face with a normal angular orientation between the front face and the side face.  In fact, all of the figures show a flat front face.  A contoured front face requires a non-planar face.  The newly added information improperly suggests that the (flat) front face shown is synonymous to a contoured front face.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  the amendments to the claims are not properly designated (e.g. added limitations are not underlined, deleted limitations are not bracketed).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which wall segment is meant by “said wall segment” in line 12 because a plurality of wall segments are previously recited.  For purposes of examination, the examiner interprets “said wall segment” to mean “respective said wall segment”.  Claims 2-5 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Van Lerberg et al (US 2012/0199721) in view of Amrein et al (US 2018/0274196).
Regarding claim 1, Van Lerberg discloses an improved retaining wall system (e.g. 2, Fig. 1) comprising: a plurality of wall segments including at least a lower wall segment (e.g. 20, Fig. 1) and an upper wall segment (e.g. 10, Fig. 1), wherein said upper wall segment is rotationally received by said lower wall segment (e.g. paragraph 0044); each of said wall segments comprising a top surface (e.g. 18/28), a bottom surface (e.g. 17/27), a rear face (e.g. 16/26), and a fascia (e.g. 12/22, Fig.’s 2-5); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig.’s 2-5), said top surface being substantially planar (e.g. Fig. 2); an interstitial surface surrounding each of said wall segments (e.g. Fig.’s 2-5); and an interconnecting structure extending between each of said wall segments and into said interstitial surface for rotational alignment of said wall segments whereby said aligned wall segments present a contoured front face (e.g. 50, Fig. 1, paragraphs 0043-0045).  Van Lerberg does not disclose earthen anchors.  Amrein teaches an improved retaining wall system (e.g. 61, Fig. 6) comprising: a plurality of wall segments including at least a lower wall segment (e.g. middle 63, Fig. 6) and an upper wall segment (e.g. top 63, Fig. 6); each of said wall segments comprising a top surface (e.g. 65), a bottom surface (e.g. 67), a rear face (e.g. 90), and a fascia (e.g. 50, Fig. 6); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig. 6), said top surface being substantially planar (e.g. Fig. 3); a first earthen anchor extending at least partially through and from said upper wall segment (e.g. top combination of 92/94, Fig. 6); a second earthen anchor extending at least partially through and from said lower wall segment (e.g. middle combination of 92/94, Fig. 6); at least one end of said first earthen anchor and said second earthen anchor being at least partially encapsulated within said wall segment (e.g. Fig. 6, paragraph 0052); a layered support structure comprising said first earthen anchor and said second earthen anchor with a plurality of particles spaced therebetween (e.g. 69, Fig. 6), said layered support structure configured for extending at least a portion of a vertical load of a retaining wall rearwardly (e.g. Fig. 6, paragraph 0051).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add earthen anchors as taught by Amrein to the wall segments of Van Lerberg because such are known elements in the art that would provide the expected benefit of strengthening the retaining wall system by holding the wall segments in the soil (e.g. paragraph 0051).
Regarding claim 4, the combination of Van Lerberg and Amrein further discloses that said upper wall segment further comprises an upwardly extending projection which is vertically separated from said top surface by a parabolic region (e.g. Van Lerberg, 19, Fig. 2, paragraph 0042).
Regarding claim 5, the combination of Van Lerberg and Amrein further discloses an intermediary wall segment configured for receiving said upper wall segment and for being received by said lower wall segment (e.g. Van Lerberg, any other 20, Fig. 1), said intermediary wall segment having an upwardly presenting channel (e.g. Van Lerberg, 58, Fig. 4, paragraph 0046) and a downwardly depending arcuate lip (e.g. Van Lerberg, 52, Fig. 5, paragraph 0045).
Claims 2 and 3 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Van Lerberg et al (US 2012/0199721) in view of Amrein et al (US 2018/0274196) as applied to claim 1 above, and further in view of Manthei et al (US 2001/0019684).
Regarding claims 2 and 3, the combination of Van Lerberg and Amrein discloses the invention substantially as applied above but does not disclose that said wall segments further comprise a left-walled upper segment and a left-walled lower segment whereby said left-walled upper segment is rotatable about said left-walled lower segment, or a right-walled upper segment and a right-walled lower segment whereby said right-walled upper segment is rotatable about said right-walled lower segment.  Manthei teaches an improved retaining wall system (e.g. 88, Fig. 12) comprising: a plurality of wall segments including at least a lower wall segment (e.g. lower 28, Fig. 12) and an upper wall segment (e.g. upper 28, Fig. 12); each of said wall segments comprising a top surface (e.g. 34), a bottom surface (e.g. 33), a rear face (e.g. 32), and a fascia (e.g. 29, Fig. 3); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig. 3), said top surface being substantially planar (e.g. Fig. 3); said wall segments further comprising a left-walled upper segment and a left-walled lower segment (e.g. upper and lower 40, Fig. 12, similar to Fig. 5, paragraph 0036) or a right-walled upper segment and a right-walled lower segment (e.g. similar to upper and lower 40, Fig. 5, similar to Fig. 12, paragraph 0036).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use left-walled upper and lower segments and right-walled upper and lower segments as taught by Manthei at ends and corners of the wall segments of Van Lerberg and Amrein because such are known wall segments in the art that would provide the expected benefit of improving the appearance of the retaining wall by providing a finished side at the ends and corners (e.g. Fig. 12, paragraph 0044).
Claims 1, 4 and 5 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Van Lerberg et al (US 2012/0199721) in view of Freitag et al (US 2012/0076592).
Regarding claim 1, Van Lerberg discloses an improved retaining wall system (e.g. 2, Fig. 1) comprising: a plurality of wall segments including at least a lower wall segment (e.g. 20, Fig. 1) and an upper wall segment (e.g. 10, Fig. 1), wherein said upper wall segment is rotationally received by said lower wall segment (e.g. paragraph 0044); each of said wall segments comprising a top surface (e.g. 18/28), a bottom surface (e.g. 17/27), a rear face (e.g. 16/26), and a fascia (e.g. 12/22, Fig.’s 2-5); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig.’s 2-5), said top surface being substantially planar (e.g. Fig. 2); an interstitial surface surrounding each of said wall segments (e.g. Fig.’s 2-5); and an interconnecting structure extending between each of said wall segments and into said interstitial surface for rotational alignment of said wall segments whereby said aligned wall segments present a contoured front face (e.g. 50, Fig. 1, paragraphs 0043-0045).  Van Lerberg does not disclose earthen anchors.  Freitag teaches an improved retaining wall system (e.g. Fig. 6) comprising: a plurality of wall segments including at least a lower wall segment (e.g. lower 44, Fig. 6) and an upper wall segment (e.g. middle 44, Fig. 6); each of said wall segments comprising a top surface, a bottom surface, a rear face, and a fascia (e.g. Fig. 6); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig. 6), said top surface being substantially planar (e.g. Fig. 6); a first earthen anchor extending at least partially through and from said upper wall segment (e.g. upper 2, Fig. 6, paragraph 0052); a second earthen anchor extending at least partially through and from said lower wall segment (e.g. lower 2, Fig. 6, paragraph 0052); at least one end of said first earthen anchor and said second earthen anchor being at least partially encapsulated within said wall segment (e.g. Fig. 6, paragraph 0052); a layered support structure comprising said first earthen anchor and said second earthen anchor with a plurality of particles spaced therebetween (e.g. 1, Fig. 6), said layered support structure configured for extending at least a portion of a vertical load of a retaining wall rearwardly (e.g. Fig. 6, paragraph 0007).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to add earthen anchors as taught by Freitag to the wall segments of Van Lerberg because such are known elements in the art that would provide the expected benefit of ensuring stability of the blocks and avoiding offsets between adjacent blocks (e.g. paragraph 0085).
Regarding claim 4, the combination of Van Lerberg and Freitag further discloses that said upper wall segment further comprises an upwardly extending projection which is vertically separated from said top surface by a parabolic region (e.g. Van Lerberg, 19, Fig. 2, paragraph 0042).
Regarding claim 5, the combination of Van Lerberg and Freitag further discloses an intermediary wall segment configured for receiving said upper wall segment and for being received by said lower wall segment (e.g. Van Lerberg, any other 20, Fig. 1), said intermediary wall segment having an upwardly presenting channel (e.g. Van Lerberg, 58, Fig. 4, paragraph 0046) and a downwardly depending arcuate lip (e.g. Van Lerberg, 52, Fig. 5, paragraph 0045).
Claims 2 and 3 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Van Lerberg et al (US 2012/0199721) in view of Freitag et al (US 2012/0076592) as applied to claim 1 above, and further in view of Manthei et al (US 2001/0019684).
Regarding claims 2 and 3, the combination of Van Lerberg and Freitag discloses the invention substantially as applied above but does not disclose that said wall segments further comprise a left-walled upper segment and a left-walled lower segment whereby said left-walled upper segment is rotatable about said left-walled lower segment, or a right-walled upper segment and a right-walled lower segment whereby said right-walled upper segment is rotatable about said right-walled lower segment.  Manthei teaches an improved retaining wall system (e.g. 88, Fig. 12) comprising: a plurality of wall segments including at least a lower wall segment (e.g. lower 28, Fig. 12) and an upper wall segment (e.g. upper 28, Fig. 12); each of said wall segments comprising a top surface (e.g. 34), a bottom surface (e.g. 33), a rear face (e.g. 32), and a fascia (e.g. 29, Fig. 3); said top surface and said bottom surface extending between said rear face and said fascia (e.g. Fig. 3), said top surface being substantially planar (e.g. Fig. 3); said wall segments further comprising a left-walled upper segment and a left-walled lower segment (e.g. upper and lower 40, Fig. 12, similar to Fig. 5, paragraph 0036) or a right-walled upper segment and a right-walled lower segment (e.g. similar to upper and lower 40, Fig. 5, similar to Fig. 12, paragraph 0036).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use left-walled upper and lower segments and right-walled upper and lower segments as taught by Manthei at ends and corners of the wall segments of Van Lerberg and Freitag because such are known wall segments in the art that would provide the expected benefit of improving the appearance of the retaining wall by providing a finished side at the ends and corners (e.g. Fig. 12, paragraph 0044).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678